PER CURIAM:
Jermaine Monte Berry appeals from the. district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence based on Amendment 782 to the Sentencing Guidelines. Application of Amendment 782 to Berry does not have the effect of lowering his Guidelines sentence. Accordingly, he is not entitled to a sentence reduction under § 3582(c)(2). Because the district court did not err in .denying Berry’s motion, we affirm. We deny Berry’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.